Citation Nr: 0702564	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-28 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for essential tremors.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty during the Korean conflict 
and during the peacetime period thereafter.  Verification of 
his discharge date in January 1956 is of record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A videoconference hearing was held in November 
2006 before the undersigned Acting Veterans Law Judge, 
sitting in Washington, D.C.  A copy of the transcript of that 
hearing is of record.  

The issue of entitlement to service connection for essential 
tremors is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, which has been 
linked by an examiner to the veteran's claimed inservice 
stressors.

2.  Resolving all reasonable doubt in the veteran's behalf, 
the evidence sufficiently corroborates the veteran's 
testimony that he was subjected to enemy rocket and mortars 
attacks.


CONCLUSION OF LAW

PTSD was incurred as a result of stressful events during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102. 3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being granted and a 
rating and an effective date will ultimately be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection for PTSD

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
National Personnel Records Center (NPRC) reported that the 
veteran's service medical records (SMRs) were unavailable and 
were presumed destroyed in a fire at NPRC in 1973 and that no 
other records were available.  Further efforts to obtain 
these records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Board recognizes 
that it has a heightened obligation to assist the veteran in 
the development of this case, and to explain findings and 
conclusions, as well as carefully consider the benefits of 
the doubt rule when records in the possession of the 
government are presumed to have been destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis that 
follows below has been undertaken with this heightened duty 
in mind.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In this case, the veteran was diagnosed at VA with PTSD in 
June 2006, based upon the veteran's account of inservice 
stressors, to include being under frequent fire.  Thus, the 
Board's analysis must turn to the remaining issue of whether 
the veteran's reported in-service stressors have been 
verified.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where the veteran did not engage 
in combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

As noted above, the veteran's SMRs are unavailable.  
Statements by the veteran and by others who served with the 
veteran attest to the fact that he served in Korea with C 
Company, 140th Tank Battalion, 40th Division.  

Following a review of the stressor statements provided by the 
veteran, the Board has identified several stressful events 
which the veteran has reported occurred while he was serving 
with Company C during the Korean conflict.  This includes 
incidents where his tank battalion was under frequent enemy 
fire and that injuries occurred to fellow servicemen.  The 
veteran attested to the fact that he and the other servicemen 
killed several of the enemy.  He also recalled seeing dead 
bodies in ditches and the associated stench.  The veteran 
provided testimony in support of his claim in November 2006.  

In a December 2006 response to requested relevant records 
from the United States Armed Services Center for Research of 
Unit Records (CURR), the Director for CURR provided the 
following information, in relevant part: (1) the 140th Tank 
Battalion underwent a sharp increase in incoming artillery 
and mortar fire in June-July 1953; (2) no casualties were 
suffered by the 140th Tank Battalion, but there was great 
loss to the enemy.  

Upon review of these records, the Board notes that they 
establish that the veteran's unit was located in an area 
where the enemy was active and that he underwent rocket, 
mortar, and ground attack.  The veteran has provided 
statements asserting that he was involved in rocket and 
mortar attacks and also experienced frequent enemy fire, and 
the Board finds these statements to be credible, particularly 
in light of the fact that the veteran was in Korea in 1953.  

The Court has indicated that a rocket or mortar attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  As indicated above, the veteran has 
claimed that one of his stressors includes experiencing 
rocket or mortar attacks, and documents obtained from CURR 
verify that his unit was located in areas where such attacks 
occurred.  Although some of the veteran's other claimed 
Vietnam stressors have not been verified, the Board finds 
that the rocket/mortar attack stressor is corroborated.  In 
the spirit of the holding in Pentecost, the Board finds there 
is sufficient credible supporting evidence of a PTSD-related 
stressor in Vietnam.

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is warranted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.  


REMAND

As to the veteran's claim that he has tremors associated with 
military service, his claims file is replete with statements 
from friends and family who attest that he has had hand 
tremors ever since returning from service in the mid 1950s.  
It is his contention that his tremors resulted from an 
inservice injury to his head when he was diving into his tank 
to avoid enemy fire.  Review of the record shows diagnosis of 
essential tremors by private and VA physicians.  One doctor 
noted that the veteran's tremors had been present for 
decades.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Clarification is needed as to whether the veteran's essential 
tremors are at least as likely as not (meaning 50 percent 
probability or greater) related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to obtain 
a medical opinion indicating whether, 
in light of the evidence which is 
convincing that the veteran was under 
attack during service, and that he 
could have injured his head while 
diving into a tank, it is at least as 
likely as not (meaning 50 percent 
probability or greater) that his 
essential hand tremors were caused or 
chronically aggravated by his military 
service, including the claimed head 
injury.  If no opinion can be rendered, 
without resorting to pure speculation, 
the examiner is requested to explain 
why this is so.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

2.  Subsequently, the RO should 
readjudicate the veteran's claim in 
light of the additional evidence 
obtained.  If all benefits are not 
granted to the veteran's satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  They should be given 
time to respond before returning the 
case to the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


